Citation Nr: 0609630	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  95-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Assignment of disability rating(s) and effective date(s) for 
the veteran's service-connected low back disability.


REPRESENTATION

Veteran represented by:	Joseph W. Evans, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 17, 1951 to 
November 1, 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1994 and May 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Oakland, California (the RO).

Procedural history

This case was previously before the Board in January 2001, at 
which time the Board granted service connection for a low 
back disability.  The RO subsequently assigned a 60 percent 
disability rating effective November 1, 1995.  

The January 2001 Board decision also determined that an 
October 1955 RO rating decision denying service connection 
for the veteran's low back disability did not contain clear 
and unmistakable error (CUE).  The veteran duly appealed the 
Board's denial of his CUE claim to the United States Court of 
Appeals for Veterans Claims (the Court).

In October 2004, the Court affirmed the Board's January 2001 
decision.  However, in a December 2005 single judge decision, 
the Court reversed the January 2001 Board decision to the 
extent that it concluded that there was no CUE in the October 
1955 RO rating decision.  The Court further remanded the case 
to the Board "for expeditious adjudication . . . as to an 
appropriate disability rating and effective date for [the 
veteran's] service-connected low-back disability."  For the 
reasons set forth below, the Board believes that remand of 
the case is necessary to effectuate the Court's decision.

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in January 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As noted in the Introduction above, the Court's December 2005 
decision remanded the case to the Board for the assignment of 
a disability rating and effective date for the veteran's low 
back disability.  Although the language of the Court's 
decision would appear to indicate that the Board itself is to 
assign a disability rating and effective date for the 
veteran's back disability, for reasons stated below to do so 
at this point would be violative of precedential decisions of 
the Court and of the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit). 

Crucially, a very recent precedential decision of the Court, 
issued subsequent the Court's decision in this case (and 
authored by the same judge who issued the Court's December 
2005 decision), requires that the claim be remanded to the 
agency of original jurisdiction (AOJ) for the initial 
assignment of a disability rating and effective date for due 
process reasons.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).

In Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue.  
Veteran status is undisputed and service connection is 
already in effect for a low back disability.  Review of the 
record, however, reveals that the veteran and his attorney 
were not provided VCAA notice regarding elements (4) and (5), 
degree of disability and effective date.  In other words, the 
veteran and his attorney have not been advised of the 
information and evidence needed to obtain the highest 
possible disability rating and the earliest possible 
effective date.  Notification regarding these crucial 
elements is particularly important in a case such as this 
where disability ratings (and effective dates for those 
ratings) will need to be assigned for a period covering over 
a half century.  

Under Dingess, the requirements of due process command that 
the veteran and his attorney be provided ample opportunity to 
submit evidence and argument regarding the severity of the 
veteran's back disability at various time periods and the 
effective date that should be assigned for a given rating.  
Because the veteran has not been advised of the information 
and evidence needed to obtain the highest possible disability 
rating(s) and the earliest possible effective date(s), and 
because he has not been given the opportunity to submit 
evidence and argument regarding the issues of disability 
rating(s) and effective date(s), Dingess requires that the 
case be remanded to the AOJ for additional VCAA notice action 
regarding the initial assignment of a disability rating(s) 
and effective date(s).

The Board itself cannot provide such notice.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) [the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b)].  Thus, remand to the AOJ 
is mandated by the Federal Circuit's decision.

Moreover, the Federal Circuit clearly held in Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), that where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability.  Therefore, under Grantham, the Board is 
without jurisdiction to consider the "downstream" issues of 
an increased rating and/or earlier effective date regarding 
the veteran's service-connected back disability until these 
issues are first adjudicated by the AOJ.  Because the AOJ has 
not yet had the opportunity to assign a disability rating(s) 
or effective date(s) for the veteran's low back disability 
based on the Court's December 2005 decision, the case must be 
remanded so that such initial adjudication can be 
accomplished.  

In short, for the Board to assign disability ratings and 
effective dates would be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding the assignment of 
a disability rating(s) and effective 
date(s) which complies with the 
notification requirements of the VCAA and 
Dingess.  

2.  After obtaining any additional 
evidence resulting from the VCAA notice 
letter, and after undertaking any 
additional development which it deems to 
be necessary, VBA should adjudicate the 
matter a disability rating(s) and 
effective date(s) for the veteran's 
service-connected low back disability, 
taking into consideration the Court's 
December 28, 2005 decision in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

